Citation Nr: 0012725	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation in excess of 10 percent for post-traumatic 
stress disorder (PTSD), prior to November 22, 1999.  

2.  Evaluation of PTSD, currently rated as 50 percent 
disabling.  

3.  Entitlement to an effective date earlier than April 14, 
1997, for a grant of service connection for PTSD.  

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1992.  He served in the Persian Gulf in support of 
Operation Desert Storm.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
PTSD.  In July 1999, service connection was granted for PTSD, 
effective April 14, 1997, and a 10 percent disability rating 
was assigned.  The veteran indicated his disagreement with 
the assigned rating and the effective date of the grant of 
service connection.  In December 1999, an increased 
evaluation of 50 percent disabling was granted for PTSD.  On 
appeal, the Board has framed the issue as "evaluation of" a 
claim for service connection for PTSD, since the appeal 
arises from the rating decision in which service connection 
was initially granted and the appellant seeks a higher 
rating.  See Fenderson v. West, 12 Vet.App. 119 (1999).  

This claim also comes before the Board from a February 1996 
rating decision of the Montgomery RO, in which service 
connection was denied for fatigue.  

With regard to representation, the record includes a power of 
attorney executed in favor of the American Legion which is 
dated 1994.  At his personal hearing before a local hearing 
officer in 1999, the veteran chose not to be represented; 
however, the record does not indicate a clear intent to 
revoke the power of attorney in favor of the American Legion.  
As such, that organization continues to be the representative 
of record for the instant appeals.  

Although the veteran has submitted a claim for service 
connection for a lung disorder, the Board does not have 
jurisdiction of that issue because the record does not 
include a rating decision, notice of disagreement, statement 
of the case, or substantive appeal thereon.  Jurisdiction 
does indeed matter and it is not "harmless" when the VA 
during the claims adjudication process fails to consider 
threshold jurisdictional issues.  Absent a decision, a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § §§ 20.200, 20.202, 
20.302 (1999); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy 
v. Brown, 5 Vet. App. 554 (1993).  

The Board also notes that in the VA Form 9 (substantive 
appeal), the veteran indicated that he wanted to appeal a 
claim for headaches.  The Board does not have jurisdiction of 
a claim for service connection for headaches at this time as 
an appeal has not been perfected thereon in accordance with 
the pertinent laws and regulations (see discussion in 
preceding paragraph).  Furthermore, in August 1999 the RO 
notified the veteran that in a prior decision, the Board had 
denied service connection for headaches and that as that 
decision is final, the claim may only be reopened by 
submission of new and material evidence.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 3.156 (1999).  The veteran is 
reminded that if he wishes to reopen the claim for service 
connection for headaches he may do so by submitting new and 
material evidence.  

REMAND

Having reviewed the record, the Board is of the opinion that 
the instant claims must be remanded to the RO in order to 
ensure compliance with due process considerations.  
Specifically, the record indicates that in his VA Form 9 
dated August 1999, the veteran requested a hearing before the 
Board in conjunction with the claims on appeal.  In October 
1999, the veteran was afforded a regional office hearing as 
per his earlier request, and at that time, the hearing 
officer noted that a travel board hearing had been requested 
and the veteran was informed that he could still have such a 
hearing if he desired.  There is no indication from the 
record that the veteran has been scheduled for the travel 
board hearing or that he has withdrawn his request for a 
hearing before a member of the Board.  



Accordingly, this claim is REMANDED for the following 
actions:

The RO should schedule the veteran for a 
hearing before a member of the Board in 
conjunction with the claims on appeal.  
The veteran should be notified of the 
date and time of the scheduled hearing.  

The veteran is hereby informed that he fails to appear for 
the scheduled hearing and good cause is not shown, his 
hearing request will be construed as withdrawn in accordance 
with 38 C.F.R. § 20.704(d)(1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  


		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




